18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Albert J. FREEMAN, Appellant,v.UNITED STATES, Appellee.
No. 92-3022.
United States Court of Appeals, District of Columbia Circuit.
Feb. 4, 1994.

Before:  EDWARDS and SILBERMAN, Circuit Judges, and OAKES,* Circuit Judge, United States Court of Appeals for the Second Circuit.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of conviction in the District Court, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED, by the Court, that the judgment of conviction is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d)